Title: To James Madison from François de Navoni, 1 December 1805 (Abstract)
From: Navoni, François de
To: Madison, James


          § From François de Navoni. 1 December 1805, Cagliari. Although he has not received any answer to several of his letters, at the beginning of the new year he can do no less than fulfill very humbly his duty, wishing JM a good beginning and a better end, with every kind of prosperity and good fortunes and that the good Lord may cover JM with all his desires together with his illustrious family.
          Asks JM to present his respects to the president and his wishes for all that the president can desire of happiness and prosperity for the good of the state. Recommends himself to the president’s authority and protection so that he may be honored with the patents of an agent as Commodore Morris honored him which he has already represented in preceding letters. Has not yet learned of the decision that will put him at ease and make him happy. Asks JM to procure this favor for him.
          Continues his efforts to establish a trade with Cagliari for salt as he has already informed JM. Has learned that the commodore may at any moment come in there with the squadron to be nearer Tunis. Will do all he can to render him service and to procure his esteem and protection.
          Continues his correspondence with the United States consuls in the ports of the Mediterranean with the aim of causing merchant ships to load salt for America. JM may assure American merchants that he will engage to serve and favor them.
          Begs an answer from JM, should JM think it suitable, to put him more at ease and asks JM to honor him with any commands.
        